Case 1:18-bk-10183     Doc 84    Filed 02/06/19 Entered 02/06/19 10:59:26        Desc Main
                                 Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF RHODE ISLAND



   IN RE:        Michael S. Ritacco
                                                              BK NO.: 18-10183

                 DEBTOR                        :              CHAPTER 13


            LIMITED OBJECTION TO TRUSTEE’S MOTION TO DISMISS


   NOW comes the Debtor, Michael S. Ritacco, and hereby objects to the Trustee’s Motion
   to Dismiss. Debtor agrees that there is an arrearage and wishes to cure. Debtor has
   forwarded a check in the amount of $4,500.00 to the Trustee.

   Wherefore, Debtor prays that the Motion to Dismiss be denied as filed.

                                               Michael S. Ritacco
                                               By his Attorney,
                                               /s/Janet J. Goldman
                                               Janet J. Goldman, Esquire
                                               Bar No.: 4081
                                               51 Jefferson Boulevard
                                               Warwick, RI 02888
                                               (401)785-2300

   Dated: 2/6/2019
Case 1:18-bk-10183      Doc 84       Filed 02/06/19 Entered 02/06/19 10:59:26     Desc Main
                                     Document     Page 2 of 2


                          ADMINISTRATIVE GENERAL ORDER--FORM B


   UNITED STATES BANKRUPTCY
   COURT FOR THE DISTRICT OF
   RHODE ISLAND
   -------------------------*
   In re:     Michael S. Ritacco
                                                         BK No. 18-10183
                       Debtor                :           Chapter 13

   ------------------------- *

   CERTIFICATE OF SERVICE

            I hereby certify that on February 6, 2019, I electronically filed a Limited

   Objection to Trustee’s Motion to Dismiss with the Clerk of the Bankruptcy Court for the

   District of Rhode Island using the CM/ECF System. The following participants have

   received notice electronically:

            Gary L. Donahue, AUST, US Trustee’s Office
            John Boyajian, Chapter 13 Trustee
            Erika L. Vogel, Esq.
            James G. Atchison, Esq.
            Jeffrey J. Hardiman, Esq.
            Bernard J. Lemos, Esq.

          and I hereby certify that I have mailed by United States Postal Service, postage
   pre-paid, the document and a copy of the Notice of Electronic Filing to the following
   non-CM/ECF participants: NONE


                                                             /s/Pamela Kilstein




                                                 2
